DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim contains multiple periods (a., b., etc.).  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).
Appropriate correction is required.

Claims 6 and 16 are objected to because of the following informalities: the claims utilize incorrect chemical notation with respect to the hydrated salts.  For instance, MgSO4.7H2O should properly be: MgSO4·7H20.  Other instances in the claims of incorrect notation of other hydrated salts are similar.  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms (in this case, chemical species notation).  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
Appropriate correction is required.

Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may depend from a previous claim in the alternative only.  has not been further treated on the merits.
The examiner respectfully suggests that if claim 11 is intended to be a product-by-process claim (which appears to be inventor’s intention), that the method by which the compounds are produced should be explicitly incorporated into the claim language as a limitation (and such that the claim 11 would then depend solely upon claim 10).  

Allowable Subject Matter
Claims 10 and 13-15 are allowed.  Claims 2-5 and 7-9 are objected to as being dependent upon a base claim which has also been objected to, but are otherwise allowable.  The subject matter of claims 1, 6 and 16 would be allowable once the objections outlined above have been overcome. The following is a statement of reasons for the indication of allowable subject matter: 
	With respect to method claims 1-9 and 16, the Ph.D. thesis of K. B. Rasumssen (2015), cited in the IDS, appears to be the closest prior art.  The reference teaches inter alia a method for producing Monascus pigments by fermentation using Talaromyces atroroseis (page i, Summary).  The fermentation process is closely related to that of the instant invention with the significant exception that the mediums contain a nitrate salt (NaNO3) as a nitrogen source (beginning page 60, sections. 4.2.2 – 4.2.5).  This is in contrast to the instant invention’s single amino acid, a peptide, an amino sugar or a primary amine as the sole nitrogen source.  There is no motivation to substitute the nitrate salt of the prior art process with the instant invention’s single amino acid, a peptide, an amino sugar or a primary amine.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0250656 A1 and WO 2012/022765 A1 are cited to show related fermentation processes for producing Monascus-like pigments.  
This application is in condition for allowance except for the following formal matters: 
The claim objections outlined above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/15/2022